IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EILEEN MCGUIRE,                             : No. 901 MAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
DONALD RUSSO, DOING BUSINESS AS             :
LAW OFFICES OF DONALD P. RUSSO,             :
ESQ., LAW OFFICES OF DONALD P               :
RUSSO, (THE “RUSSO DEFENDANTS”),            :
AND DEIRDRE KAMBER TODD, DOING              :
BUSINESS AS FITZPATRICK LENTZ &             :
BUBBA P.C., DOING BUSINESS AS               :
KAMBER LAW GROUP, P.C., ALSO                :
KNOWN AS KAMBER LAW GROUP P.C.,             :
ESQ., THE KAMBER LAW GROUP P.C.,            :
FITZPATRICK LENTZ & BUBBA P.C.,             :
(THE “TODD/FLB DEFENDANTS”),                :
                                            :
                   Respondents              :
                                            :

                                       ORDER



PER CURIAM

      AND NOW, this 6th day of June, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


      Should this Court overturn its decision in Muhammad v. Strassburger,
      Mckenna, Messer, Shilobod & Gutnick, 587 A.2d 1346 (Pa. 1991), which
      bars legal malpractice suits following the settlement of a lawsuit absent
      an allegation of fraud, even in instances where an attorney’s negligence
      led to a lesser settlement.